
	

115 SRES 686 IS: Honoring the life, accomplishments, and legacy of Lodi Gyaltsen Gyari.
U.S. Senate
2018-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 686
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2018
			Mrs. Feinstein (for herself and Mr. Menendez) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the life, accomplishments, and legacy of Lodi Gyaltsen Gyari.
	
	
 Whereas Lodi Gyari— (1)was born in Nyarong, Kham, in 1949;
 (2)was recognized according to Tibetan Buddhist tradition as a reincarnate lama;
 (3)began monastic studies at 4 years of age in Lumorap Monastery, which was located in what is, as of 2018, Kardze Prefecture, Sichuan Province; and
 (4)fled Nyarong with his family at 9 years of age following the invasion and occupation of Tibet;
 Whereas, as a young man in India, Lodi Gyari began a life-long commitment of service to His Holiness the Dalai Lama and to the Tibetan people by becoming—
 (1)editor for the Tibetan Freedom Press;
 (2)founder of the Tibetan Review; (3)a founding member of the Tibetan Youth Congress;
 (4)a civil servant in the Central Tibetan Administration;
 (5)Chairman of the Tibetan Parliament in Exile; (6)Cabinet Minister for the Department of Information and International Relations of the Central Tibetan Administration; and
 (7)Deputy Cabinet Minister for the Department of Religious Affairs and the Department of Health of the Central Tibetan Administration;
 Whereas, in 1991, His Holiness the Dalai Lama appointed Lodi Gyari as Special Envoy for the Dalai Lama in Washington, D.C., and, soon thereafter, Lodi Gyari was selected to be President of the International Campaign for Tibet, a nonprofit organization devoted to supporting the Tibetan people and the vision of His Holiness the Dalai Lama;
 Whereas, for 3 decades, Lodi Gyari met with leaders and diplomats of governments around the world, including successive Presidential administrations of the United States, and with Members of the United States Congress and parliaments of other nations—
 (1)to explain the Tibetan efforts to engage with China on finding a mutually agreeable solution to the issue of Tibet;
 (2)to urge supportive strategies and policies from governments; (3)to explain the significance of the Middle Way Approach of His Holiness the Dalai Lama, which seeks genuine autonomy for the Tibetan people within the People’s Republic of China that contributes to harmony between the Tibetan and Chinese peoples; and
 (4)to promote Tibetan statecraft as senior ambassador-at-large for His Holiness the Dalai Lama; Whereas, during the time when Lodi Gyari was Special Envoy for His Holiness the Dalai Lama, the United States Congress approved many policy and programmatic measures related to Tibet, including the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note; Public Law 107–228);
 Whereas, in 1999, Lodi Gyari became a United States citizen; Whereas, in May 1998, His Holiness the Dalai Lama appointed Special Envoy Lodi Gyari to be the principal person to reestablish contact with the Government of the People’s Republic of China on the issue of Tibet, and between September 2002 and January 2010, Lodi Gyari held 9 formal rounds of meetings with Chinese officials, demonstrating tireless drive and immense skill and winning the respect of the international community;
 Whereas Lodi Gyari presented the Government of the People’s Republic of China with the Memorandum on Genuine Autonomy for the Tibetan People and the accompanying Note, thus detailing the vision of the Tibetan side for a political solution for Tibet consistent with the framework of the Constitution of the People’s Republic of China and the laws of China regarding autonomy;
 Whereas Lodi Gyari demonstrated spirit, intelligence, and extraordinary tact during the difficult task of representing Tibetan interests while in dialogue with the People’s Republic of China, and brought civility, reason and a measure of mutual understanding to the Tibetan-Chinese relationship;
 Whereas, in 1999, Lodi Gyari was elected the Executive Chairman of the Board of the International Campaign for Tibet after resigning as President of that organization;
 Whereas Lodi Gyari resigned as Special Envoy of His Holiness the Dalai Lama, effective June 1, 2012, in the context of the deteriorating situation inside Tibet, including increasing incidents of Tibetan self-immolations, after expressing deep frustration over the lack of positive developments with the People’s Republic of China after nearly 10 years, and in respect for the process of devolution of political power to the elected Tibetan leaders;
 Whereas Lodi Gyari retired from the position of Executive Chairman of the Board of the International Campaign for Tibet on December 31, 2014;
 Whereas Lodi Gyari has contributed significantly to strengthening the relationship between the Tibetan people and the people of the United States;
 Whereas, on October 29, 2018, Lodi Gyari died at the age of 69; Whereas Lodi Gyari is survived by his wife, Dawa Chokyi, their 6 children, Tenzing Dechen, Tenzing Choyang, Norbu Wangmo, Tashi Chodon, Tulku Penam, and Tenzing Tsering, 5 grandchildren, his mothers, 4 brothers, and 3 sisters;
 Whereas Nancy Pelosi, the Democratic Leader of the House of Representatives and former Speaker of the House of Representatives, said that Lodi Gyari built deep support for the Tibetan cause throughout America and around the world and that Members of Congress on both sides of the aisle benefitted from Lodi’s insight and wisdom; and
 Whereas the Department of State— (1)said that Mr. Gyari dedicated his life to serving as a staunch advocate for the Tibetan people, democratic principles, and human rights, including religious freedom;
 (2)offered condolences to the family of Lodi Gyari; and (3)observed that Lodi Gyari will be missed: Now, therefore, be it
	
 That the Senate— (1)honors the life, accomplishments, and legacy of Lodi Gyari;
 (2)celebrates the leadership and commitment of Lodi Gyari to fulfilling the vision of His Holiness the Dalai Lama and the aspirations of the Tibetan people, including promoting freedom, human rights, and justice for the Tibetan people;
 (3)commends the achievements of Lodi Gyari in building an international coalition of support for Tibet that recognizes—
 (A)the imperative to preserve the distinct culture and religious traditions of Tibet; and (B)that the Tibetan people are entitled to their own identity and dignity and to genuine autonomy within the People’s Republic of China that fully preserves the rights and dignity of the Tibetan people;
 (4)acknowledges the role of Lodi Gyari, as a naturalized United States citizen, in promoting understanding in the United States of—
 (A)the Tibetan people; (B)the culture and religion of the Tibetan people; and
 (C)the struggle of the Tibetan people for— (i)genuine autonomy;
 (ii)human rights; (iii)dignity; and
 (iv)the preservation of unique linguistic, cultural, and religious traditions; and
 (5)strongly supports a political solution for Tibet that satisfies the legitimate grievances and aspirations of the Tibetan people, a cause to which Lodi Gyari devoted his entire life.
			
